DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed February 9, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the most portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to The most portion was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "most portion" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "most portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi et al. (US 2008/0203564 A1) in view of Huang et al. (US 2012/0068353 A1).
In regard to claim 1, Motoyoshi et al. teach a semiconductor device package 1, comprising:  a substrate 10 having a surface and comprising a first protrusion 14 disposed on the surface of the substrate 10, and the first protrusion 14 continuously formed (See Figure 2) along at least three edges of the surface of the substrate 10; a semiconductor device 20 disposed on the surface of the substrate 10 and having a surface facing the surface of the substrate 10; and an underfill 40 forming between the surface of the semiconductor device 20 and the surface of the substrate 10; wherein the first protrusion 14 is within a vertical projection of the semiconductor device 20 on the surface of the substrate 10, and the first protrusion 14 has a tapered structure (See Figure 1) (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]).
In regard to claim 2, Motoyoshi et al. teach a height of the first protrusion 14 being less than or equal to half of a distance between the surface of the substrate 10 and the surface of the semiconductor device 20 (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]).
In regard to claim 3, Motoyoshi et al. teach a mounting area on the surface of the substrate 10, wherein the first protrusion 14 is disposed on the mounting area (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]).
In regard to claim 4, Motoyoshi et al. teach the first protrusion 14 having an inclined top surface such that a height at the edge of the first protrusion 14 proximate to a side edge of the mounting area is larger than a height at the edge of the first 
In regard to claim 5, Motoyoshi et al. teach the height at the edge of the first protrusion 14 proximate to the side edge of the mounting area being less than or equal to half of a distance between the surface of the semiconductor device 20 and the surface of the substrate 10 (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 7, Motoyoshi et al. teach the first protrusion 14 being outwardly tapered toward a side edge of the mounting area (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 11, Motoyoshi et al. teach a plurality of bumps 30 (on 16) (See Figure 3) surrounded by the first protrusion 14 (Figures 1-3, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 12, Motoyoshi et al. teach a semiconductor device package 1, comprising:  a substrate 10 having a surface and comprising a first protrusion 14 disposed on the surface of the substrate 10, a semiconductor device 20 disposed on the surface of the substrate 10 and having a surface facing the surface of the substrate 10; and an underfill 40 forming between the surface of the semiconductor device 20 and the surface of the substrate 10; wherein the surface of the substrate 10 has a mounting area underneath the semiconductor device 20 and corresponding to the surface of the semiconductor device 20, and wherein the first protrusion 14 has a tapered structure (See Figure 1) and is arranged within the mounting area and continuously formed along at least three edges of the mounting area, and wherein the al least three edges of the 
In regard to claim 13, Motoyoshi et al. teach a height of the first protrusion 14 being less than or equal to half of a distance between the surface of the substrate 10 and the surface of the semiconductor device 20 (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 14, Motoyoshi et al. teach the first protrusion 14 having an inclined top surface such that a height at the edge of the first protrusion 14 proximate to a side edge of the mounting area is larger than a height at the edge of the first protrusion 14 distal from the side edge of the mounting area (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 15, Motoyoshi et al. teach the height at the edge of the first protrusion 14 proximate to the side edge of the mounting area being less than or equal to half of a distance between the surface of the semiconductor device 20 and the surface of the substrate 10 (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 16, Motoyoshi et al. teach the first protrusion 14 having an inclined top surface such that a height at the edge of the first protrusion 14 proximate to the side edge of the mounting area is smaller than a height at the edge of the first protrusion 14 distal from the side edge of the mounting area (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]). 
In regard to claim 17, Motoyoshi et al. teach the height at the edge of the first protrusion 14 distal from the side edge of the mounting area being less than or equal to about half of the distance between the surface of the semiconductor device 20 and the surface of the substrate 10 (Figures 1-2, pages 2-3, paragraphs [0033]-[0062]).

In regard to claim 1 and 12, Huang et al. teach a most portion of the first protrusion 136 within a vertical projection of the semiconductor device 124 on the surface of the substrate 150; and a most portion of the first protrusion 136 arranged within the mounting area (Figure 6, pages 2-5, paragraphs [0026]-[0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device package structure as taught by Motoyoshi et al. with the semiconductor device package having a most portion of the first protrusion within a vertical projection of the semiconductor device on the surface of the substrate; and a most portion of the first protrusion arranged within the mounting area as taught by Huang et al. to decrease manufacturing costs (page 1, paragraph [0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi et al. (US 2008/0203564 A1) and Huang et al. (US 2012/0068353 A1) as applied to claims 1-5, 7 and 11-17 above, and further in view of Gai (US 2005/0046008 A1).
Motoyoshi et al. and Huang et al. each all mentioned in the rejection above.
However, Motoyoshi et al. and Huang et al. fail to teach the first protrusion being inwardly tapered from a side edge of the mounting area of the substrate.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device package structure as taught by Motoyoshi et al. and the semiconductor device package having a most portion of the first protrusion within a vertical projection of the semiconductor device on the surface of the substrate; and a most portion of the first protrusion arranged within the mounting area as taught by Huang et al. with the semiconductor device package having a first protrusion being inwardly tapered from a side edge of the mounting area of the substrate as taught by Gai to enhance to attachment of the elements of the device (page 2, paragraph [0022]). 

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-10 are objected to as being dependent upon objected claim 8.  Claims 19-20 are objected to as being dependent upon objected claim 18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to semiconductor device packages:
Babiarz et al. (US 9,314,882 B2)		Bonitz et al. (US 6,984,286 B2)
Choi et al. (US 8,476,115 B2)		Hilton et al. (US 6,940,182 B2)
Saeki (US 8,432,025 B2)			Tamadate (US 8,693,211 B2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
March 18, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822